DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 2 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As to claim 2, the Prior Art of record fails to disclose a method for manufacturing a semiconductor device, the semiconductor device comprising: a pixel portion comprising a first transistor and a first liquid crystal element; a circuit comprising a second transistor and configured to inspect the pixel portion; a first wiring; and a second wiring, wherein the first liquid crystal element is electrically connected to the first wiring via the first transistor, wherein the first wiring is electrically connected to the second wiring via the second transistor, wherein a channel width of the second transistor is larger than a channel width of the first transistor, wherein the first transistor comprises a first oxide semiconductor layer, wherein the second transistor comprises a second oxide semiconductor layer, wherein each of the first oxide semiconductor layer and the second oxide semiconductor layer comprise In, Ga, and Zn, the method comprising: a first step of performing a first heat treatment on the first oxide semiconductor layer and the second oxide semiconductor layer; a second step of performing a second heat treatment after the first heat treatment wherein an oxide insulating layer is in contact with the first oxide semiconductor layer and the second oxide semiconductor layer; - 3 -Application Serial No. 16/925,535 Attorney Docket No. 0756-11975 a third step after the second heat treatment of forming a nitrogen silicon film on the oxide insulating layer; and a fourth step after the third step of inspecting the pixel portion by the circuit. (Emphasis Added.)
	As to claim 3, the Prior Art of record fails to disclose a method for manufacturing a semiconductor device, the semiconductor device comprising: a pixel portion comprising: a first pixel comprising a first transistor and a first liquid crystal element; and a second pixel comprising a second transistor and a second liquid crystal element; a circuit comprising a third transistor and a fourth transistor, and configured to inspect the pixel portion; a first wiring; a second wiring; a third wiring; and a fourth wiring, wherein the first liquid crystal element is electrically connected to the first wiring via the first transistor, wherein the second liquid crystal element is electrically connected to the second wiring via the second transistor, wherein the first wiring is electrically connected to the third wiring via the third transistor, wherein the second wiring is electrically connected to the fourth wiring via the fourth transistor, wherein a channel width of the third transistor is larger than a channel width of the first transistor, wherein a channel width of the fourth transistor is larger than a channel width of the second transistor, - 4 -Application Serial No. 16/925,535 Attorney Docket No. 0756-11975 wherein a gate of the third transistor is electrically connected to a gate of the fourth transistor, wherein the first transistor comprises a first oxide semiconductor layer, wherein the second transistor comprises a second oxide semiconductor layer, wherein the third transistor comprises a third oxide semiconductor layer, wherein the fourth transistor comprises a fourth oxide semiconductor layer, wherein each of the first oxide semiconductor layer, the second oxide semiconductor layer, the third oxide semiconductor layer and the fourth oxide semiconductor layer comprise In, Ga, and Zn, the method comprising: a first step of performing a first heat treatment on the first oxide semiconductor layer, the second oxide semiconductor layer, the third oxide semiconductor layer and the fourth oxide semiconductor layer; a second step of performing a second heat treatment after the first heat treatment wherein an oxide insulating layer is in contact with each of the first oxide semiconductor layer, the second oxide semiconductor layer, the third oxide semiconductor layer and the fourth oxide semiconductor layer; a third step after the second heat treatment of forming a nitrogen silicon film on the oxide insulating layer; and a fourth step after the third step of inspecting the pixel portion by the circuit. (Emphasis Added.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.